Name: Commission Regulation (EEC) No 1834/87 of 30 June 1987 extending certain time limits for the certification of hops
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 1 . 7. 87 Official Journal of the European Communities No L 174/13 COMMISSION REGULATION (EEC) No 1834/87 of 30 June 1987 extending certain time limits for the certification of hops Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (*), as last amended by Council Regulation (EEC) No 3800/85 (2), Having regard to Council Regulation (EEC) No 1784/77 of 1 July 1977 on the. certification of hops (3), as last amended by Regulation (EEC) No 2039/85 (4), and in particular Article 1 (3), Whereas the said Regulation (EEC) No 1784/77 set an annual deadline for the certification of hop cones ; whereas it also provides that this date may be deferred for four months when disposal problems arise for a given harvest ; whereas this situation has arisen in respect of the 1986 harvest in certain regions of the Community ; whereas, therefore, the deadline for the certification of hop cones from the 1986 harvest should be deferred to 31 July 1987 ; Article 1 For the 1986 harvest the final date for the certification of hop cones is hereby postponed to 31 July 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 367, 31 . 12. 1985, p . 32. 0 OJ No L 200, 8 . 8 . 1977, p. 1 . 0 OJ No L 193, 25. 7. 1985, p. 1 .